                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE AND
AGRICULTURAL, IMPLEMENT WORKERS
OF AMERICA (UAW), et al,

                   Plaintiffs,

v.                                                 Case No. 11-CV-14630
                                                   Honorable Denise Page Hood
TRW AUTOMOTIVE U.S., LLC,

                   Defendant.
                                                  /

          ORDER GRANTING IN PART PLAINTIFF’S MOTIONS
              FOR ATTORNEY FEES [ECF Nos. 63, 77] and
           ADOPTING IN PART THE MAGISTRATE JUDGE’S
            REPORT AND RECOMMENDATION [ECF No. 82]

I.    Introduction

      This matter comes before the Court on Magistrate Judge Mona K. Majzoub’s

Report and Recommendation [ECF No. 82], entered on August 20, 2019. The

Magistrate Judge recommended that the Court deny Plaintiffs’ Motion for Attorney

Fees and Expenses [ECF No. 63] and Supplemental Motion for Attorney Fees and

Expenses [ECF No. 77] (collectively, “Motions for Attorney Fees”). Plaintiffs filed

objections to the Report and Recommendation, to which Defendant filed a response.

For the reasons that follow, the Court adopts the Background section of the Report
                                        1
and Recommendation, adopts in part the Analysis section of the Report and

Recommendation, and grants in part Plaintiffs’ Motions for Attorney Fees.

II.    Background

       The Court finds that the facts and procedural background of this matter set forth

in the Background section of the Report and Recommendation, see ECF No. 82, PgID

1642-45, accurately relate the history of this matter.          The Court adopts the

Background section and incorporates by reference into this Order the Background

section of the Report and Recommendation.

III.   Analysis

       Plaintiffs ask the Court to award them a total of $384,470.09 for attorney fees

and costs. Plaintiffs’ Motions for Attorney Fees rely on Section 1132(g)(1) of ERISA,

which allows the Court, “in its discretion,” to award “a reasonable attorney’s fee and

costs of action to either party.” 29 U.S.C. §1132(g)(1). See also Hardt v. Reliance

Standard, 560 U.S. 242, 254-55 (2010) (the court, “in its discretion,” may award

attorney fees under Section 1132(g)(1) if the claimant has shown “some degree of

success on the merits”).

       A claimant does not satisfy that requirement [“some degree of success
       on the merits”] by achieving “trivial success on the merits” or a “purely
       procedural victor[y],” but does satisfy it if the court can fairly call the
       outcome of the litigation some success on the merits without conducting
       a “lengthy inquir[y] into the question whether a particular party’s success
       was ‘substantial’ or occurred on a ‘central issue.’”

                                           2
Hardt, 560 U.S. at 255 (citations omitted).

      A.     Attorney Fees and Costs Through the Date of the Arbitration Award

      As the Magistrate Judge noted, the arbitrator denied Plaintiffs’ request for

attorney fees because Paragraph 4.4 of the CBA provides that “each party shall bear

the expense of its own representatives.” Plaintiffs: (1) did not move to vacate the

arbitrator’s decision denying attorney fees; (2) voluntarily dismissed their appeal of

this Court’s order compelling arbitration [ECF No. 32]; and (3) did not otherwise

challenge the denial of an award of attorney fees and costs for Plaintiffs’ expenses

related to the arbitration. For those reasons, the Court agrees with and adopts the

Magistrate Judge’s conclusion that “Plaintiffs are bound by the arbitrator’s

determination that each side will bear its own fees through the date of the arbitration

award.” ECF No. 82, PgID 1646.

      The Court is not persuaded by Plaintiffs’ argument that this Court’s

determination that the arbitrator’s decision “did not address Plaintiffs’ claims

regarding the ERISA violations” or “preclude a future request for attorney fees on the

ERISA claim” affords Plaintiffs a right to recover attorney fees on their ERISA claim.

See ECF No. 62, PgID 1373-74. This Court previously held that the arbitrator

“addressed only whether TRW breached the CBA” and his “ruling that each party




                                          3
shall bear the expense of its own representatives . . . necessarily reached only the

matter addressed in arbitration, i.e., the breach of contract claim . . .” Id. at 1374.

      Plaintiffs now acknowledge that “[t]he parties decided not to raise any ERISA

issues with the arbitrator.” ECF No. 83, PgID 1652. Plaintiffs concede that only the

breach of contract claim was presented to and decided by the arbitrator, and Plaintiffs

did not challenge the arbitrator’s ruling that Plaintiffs would bear their own fees

through the date of the arbitration award. As the ERISA claim was not addressed

prior to or at arbitration, the Court finds no merit in Plaintiffs’ argument that they are

entitled to any attorney fees and costs incurred prior to the arbitrator’s award for their

ERISA claim.

      Accordingly, if Plaintiffs are entitled to recover any attorney fees and costs on

their ERISA claim, the Court concludes that Plaintiffs’ recovery must be limited to

attorney fees and costs Plaintiffs incurred after the date of the arbitration award.

      B.     Attorney Fees and Costs After the Date of the Arbitration Award

      Plaintiffs argue that they should be awarded attorney fees and costs related to

their ERISA claim that they have incurred since the arbitration award. The Court

finds that this argument does not suffer from the same deficiencies and hurdles as

Plaintiffs’ quest for attorney fees and costs incurred prior to the arbitration award.

Contrary to Defendant’s arguments, Plaintiffs did not waive their right to fees for their


                                            4
ERISA claim under Paragraph 4.4 of the CBA, a finding this Court made in its

January 16, 2018 Order. Specifically, the Court ruled that: (1) the arbitration award

did not address Plaintiffs’ ERISA claim; and (2) Plaintiffs were not barred from

seeking in the future attorney fees for their ERISA claim. See ECF No. 62, PgID

1373-74. In the Report and Recommendation, however, the Magistrate Judge

recommended that the Court conclude that Plaintiffs are not entitled to any such fees.

The Court declines to adopt that recommendation.

      Plaintiffs object to the Magistrate Judge’s finding that the fees incurred by

Plaintiffs in obtaining summary judgment on the ERISA claim were a “trivial success”

and a “purely procedural victory.” In the context of the whole of this case, the Court

finds that the Magistrate Judge’s assessment was not arbitrary and capricious. The

arbitrator determined that Defendant breached the CBA and that “retirees have a

vested right to lifetime hospital-medical-surgical insurance coverage by TRW.” ECF

No. 34, PgID 592 (Ex. 5 at 22). As the Court explained in its January 16, 2018 Order,

those rulings carried significant weight with respect to Plaintiffs’ ERISA claim

because a breach of the CBA with respect to insurance benefits also constitutes a

violation of ERISA. See ECF No. 62, PgID1378-79 (quoting Armistead v. Vernitron

Corp., 944 F.2d 1287, 1298 (6th Cir. 1991), abrogated on other grounds by M&G

Polymers USA, LLC v. Tackett, 135 S.Ct. 926 (2015) (“The medical insurance plan


                                          5
agreed to in the CBA is a welfare benefits plan under ERISA. . . . Vernitron’s breach

of contract under LMRA § 301 was also a violation of ERISA.”)). Defendant did not

even file a substantive response to Plaintiffs’ renewed motion for summary judgment

on the ERISA claim; instead, Defendant only sought to strike Plaintiffs’ renewed

motion for summary judgment on the grounds that it was time-barred and an attempt

to recover attorney fees under ERISA. All of these factors support a finding that the

critical quality and quantity of the legal work on behalf of Plaintiffs was expended

prior to the arbitration award.

      Notwithstanding the foregoing, the Court is not persuaded that obtaining

summary judgment on the ERISA claim was a “trivial success” or a “purely

procedural victory,” nor does the Court find that the history of this case dictates the

wholesale denial of attorney fees and costs for Plaintiffs. Plaintiffs filed this cause of

action seeking damages for Defendant’s alleged ERISA violations and for breaching

the CBA. The Court finds that those issues were overlapping and required parallel,

if not concurrent, efforts by Plaintiffs’ counsel. The Court further finds, without

conducting a lengthy inquiry, that those issues are “substantial” and “central” to this

cause of action, such that Plaintiffs achieved “some degree of success on the merits.”

See Hardt, 560 U.S. at 255.




                                            6
      The Court considers it significant that Defendant: (1) did not concur in

Plaintiffs’ renewed motion for summary judgment; but (2) did file a motion to strike

the renewed motion for summary judgment. Accordingly, even though Defendant did

not file a substantive response to Plaintiffs’ renewed motion for summary judgment

on the ERISA claim, Plaintiffs still had expend time and costs to prepare and file the

renewed motion for summary judgment in order to obtain the relief they desired (and

to defend against the Motion to Strike). The Court holds that Plaintiffs are entitled to

attorney fees and costs related to litigating their Section 1132(g)(1) claim.

      C.     Amount of Award for Attorney Fees and Costs

      Defendant asserts that even if the Court determines that “some fee award is

warranted, . . . the award should not exceed the time spent moving for renewed

summary judgment in this case (approximately 20 hours) at the $385 rate established

by the State of Michigan Report.”1 ECF No. 65, PgID 1458. See also ECF No. 79,

PgID 1618-19 (citing Van Loo v. Cajun Operating Co., 2016 WL 6211692, at *3

(W.D. Mich. Oct. 25, 2016) (reasonable hourly rate for an experienced ERISA

attorney is $385 per hour)). The Court does not agree.



      See 2014 Economics of Law Practice Attorney Income and Billing Rate
      1

Summary Report, State Bar of Michigan (July 2014) (the “2014 Economics of Law
Report”). The Court also notes that the actual rate awarded by the court in Van
Loo was $400 per hour. See Van Loo, 2016 WL 6211692, at *6.
                                           7
      As Plaintiffs argue, their efforts since the entry of the arbitration award have

resulted in the Court granting the renewed motion for summary judgment and finding

that Defendant violated ERISA. Plaintiffs’ efforts have clarified and established that

the arbitrator’s ruling that “retirees have a vested right to lifetime hospital-medical-

surgical insurance coverage by TRW” remains in force. But, those efforts were not

limited to the filing of the renewed summary judgment motion. Those efforts

included filings in, and before, the Sixth Circuit Court of Appeals; advocating on

behalf of individual Plaintiffs; contacting other legal professionals; researching other

relevant cases; and briefing matters in this Court.

      The Court concludes that, consistent with ERISA’s objective “to protect . . .

participants in employee benefit plans . . . by providing for appropriate remedies,

sanctions, and ready access to the Courts,” those efforts of Plaintiffs’ counsel were

expended in furtherance of Plaintiffs’ ERISA claim. 29 U.S.C. §1001(b). See also

Hensley v. Eckerhart, 461 U.S. 424, 435 (1983) (a plaintiff may recover attorney fees

even when he or she “failed to prevail on every contention raised,” because “[t]he

result is what matters.”); UAW v. Loral, 107 F.3d 11, 1997 WL 49077, at *4 (6th Cir.

1997) (“our law of attorney’s fees should recognize the imbalance of power peculiar

to the relationship between an employer and retired workers, and shift costs

accordingly”).


                                           8
       The Court has reviewed the invoices submitted by Plaintiffs that contain entries

on or after April 18, 2013. These entries, from April 18, 2013 through April 15, 2019,

reflect that Plaintiffs’ counsel billed 331 hours. Although not every entry contains

detail that shows it is related to the issue of whether Defendant violated ERISA, the

Court finds that all of the billed hours bear on Plaintiffs’ efforts to pursue relief caused

by those ERISA violations. This is true even if the efforts centered on the breach of

the CBA claim because a breach of the CBA also constituted a breach of Plaintiffs’

ERISA rights. See Armistead, 944 F.2d at 1298. Accordingly, the Court concludes

that Plaintiffs are entitled to an award of attorney fees for 331 billed hours.

       Plaintiffs request that their counsel, who has 42 years of practice experience and

regularly represents retirees in ERISA/LMRA matters, be paid at the hourly rate of

$550. In support of that amount, Plaintiffs rely on several sources. First, they note

that the LexisNexis Business of Law Blog report from April 17, 2017 indicates that

the median hourly rate for lawyers such as those representing Defendant is $625. See

http://businessoflawblog.com/2017/04/law-firm-partner-rate-gap-widens.

       Second, Plaintiffs rely on national ERISA market rates, which they claim range

from $575 to $895 (Wisconsin, Illinois, Missouri, Ohio, and New York federal

courts), and the declaration of William Payne. Mr. Payne also regularly litigates

ERISA matters across the United States, states that his hourly rate is $625 (which he


                                             9
has been awarded twice), and believes that $550 for Plaintiffs’ counsel is “eminently

reasonable” as it is “below the prevailing national hourly fee rates for ERISA cases.”

ECF No. 63, PgID 1431-38. Third, Plaintiffs note the “Laffey Matrix,” which sets

hourly rates for federal litigators to use when applying fee-shifting statutes. See Laffey

v. Northwest Airlines, 572 F.Supp. 354 (D.D.C. 1983), rev’d in part on other grounds,

746 F.2d 4 (D.C. Cir. 1984). The 2017-18 Laffey Matrix rate was $602 per hour for

federal litigators with 31 or more years experience. Plaintiffs note that the hourly rate

they request ($550) is below all three of the above recognized rates.

      Fourth, Plaintiffs cite several cases where “common fund” fee awards were

made: In those instances, the award was based on a “percentage of the fund” method

used to calculate attorney fees. See ECF No. 63, PgID 1402-03. Plaintiffs submit that

the health care benefits preserved for Plaintiffs and their families in this litigation is

worth over $10 million, such that an award of even 10% would greatly exceed the

aggregate attorney fees and costs Plaintiffs have requested in their Motions for

Attorney Fees. Fifth, Plaintiffs cite awards by other courts in this district, arguing

that awards of $475 per hour in ERISA cases have been awarded since 2008,

including one such award in 2013 without objection from Defendant. See Steelworkers

v. Kelsey-Hayes, No. 11-15497, ECF No. 83, PgID 6049-50 (“the requested rate of




                                           10
$475.00 for attorney work . . . is reasonable and consistent with the prevailing market

rate in the relevant community” (citation omitted)).

       As set forth above, Defendant argues that an hourly rate of $385 is appropriate.

The rate proposed by Defendant is based on the 2014 Economics of Law Report,

which is five years old. In fact, as the Van Loo court also observed, “a court in this

District awarded $400 per hour to a comparable attorney practicing ERISA law” in

2009, which was 10 years ago. Van Loo, 2016 WL 6211692, at *3 (citing Worthing

v. Reliance Std. Life Ins. Co., No. 08-11895, 2009 U.S. Dist. LEXIS 52296, at *5,

2009 WL 1798387 (E.D. Mich. June 22, 2009)).

      The Court finds that an hourly rate of $550 per hour is a reasonable rate for

Plaintiffs’ counsel, William Wertheimer. Mr. Wertheimer has practiced for 42 years

and is a nationally recognized retiree benefits (ERISA) attorney with a national federal

practice. The numerous rates submitted by Plaintiffs take into account his status as

a national ERISA practitioner and his experience. Most of Plaintiffs’ sources reflect

current rates in excess of the $550 per hour proposed by Plaintiffs. The rate proposed

by Defendant, however, is outdated ($400 per hour in 2009 and based on 2013/2014

economic reports), and is inconsistent with the $475 rate awarded in 2008 and 2013

in comparable cases – a rate that Defendants did not even object to five years ago.

Defendant’s proposed rate does not take into account the recognized rates for ERISA


                                          11
attorneys or national federal practitioners like Plaintiffs’ counsel. The Court rejects

the $385 per hour rate proposed by Defendant.

      Based on an hourly rate of $550 for the 331 hours Mr. Wertheimer billed for

work related to the ERISA claims, the Court concludes that Plaintiffs are entitled to

attorney fees of $182,050.00. For the same reasons the Court awarded attorney fees

with respect to hours billed on or after April 18, 2013, the Court concludes that

Plaintiffs are entitled to recover costs incurred on or after April 18, 2013. Pursuant

to Section 1132(g)(1), the Court awards Plaintiffs costs totaling $1,250.91.

IV.   Conclusion

      Accordingly, and for the reasons stated above,

      IT IS ORDERED that the Magistrate Judge’s Report and Recommendation

[ECF No. 82] is GRANTED IN PART.

      IT IS FURTHER ORDERED that Plaintiffs’ Motions for Attorney Fees and

Costs [ECF Nos. 63, 77] are GRANTED IN PART.

      IT IS FURTHER ORDERED that Defendant shall pay Plaintiffs the aggregate

amount of $183,300.91 ($182,050.00 for attorney fees and $1,250.91 for costs).

      IT IS ORDERED.


                                        s/Denise Page Hood
                                        Denise Page Hood
Dated: September 30, 2019               Chief Judge, United States District Court
